                              Case 14-50333-btb      Doc 429     Entered 11/13/18 10:12:35      Page 1 of 1



                          1
                          2
                          3
                          4
                  Entered on Docket
                  November  13, 2018
              ___________________________________________________________________
                     5
                          6
                          7    Jeffrey L. Hartman, Esq., #1607
                               HARTMAN & HARTMAN
                          8    510 West Plumb Lane, Suite B
                               Reno, Nevada 89509
                          9    Telephone: (775) 324-2800
                               Fax: (775) 324-1818
                        10     notices@bankruptcyreno.com
                        11     Attorney for Jeri Coppa-Knudson, Trustee
                        12                            UNITED STATES BANKRUPTCY COURT
                                                             DISTRICT OF NEVADA
                        13
                               IN RE:                                        CASE NO.      BK-N-14-50333-BTB
                        14                                                   CASE NO.      BK-N-14-50331-BTB
                               ANTHONY THOMAS and                            (Jointly Administered)
                        15     WENDI THOMAS,                                 CHAPTER 7
                        16     AT EMERALD, LLC,                              ORDER AUTHORIZING 2004
                                                                             EXAMINATION OF DOROTHY THOMAS
                        17                     Debtors.                      PURSUANT TO F.R.BANKR.P. 2004 AND
                                                                             L.R. 2004
                        18                                              /    Hearing Date: None Required
                        19              Upon review of the Ex Parte Motion for Rule 2004 Examination filed by Jeri Coppa-
                        20     Knudson (“Trustee”), through counsel, Jeffrey L. Hartman, Esq., for an order pursuant to
                        21     F.R.Bankr.P. 2004 to examine Dorothy Thomas, and good cause appearing,
                        22              IT IS HEREBY ORDERED that the Trustee is permitted to examine Dorothy
                        23     Thomas on or after December 5, 2018, at an as yet undetermined time and location, but
                        24     which will be nearby the residence of Dorothy Thomas in Saratoga, California, or such other
                        25     time or place as may be mutually agreed by the parties.
                        26     Submitted by:                                       HARTMAN & HARTMAN
                                                                                   /S/ Jeffrey L. Hartman
                        27                                                         Jeffrey L. Hartman, Esq.
                                                                                   Attorney for Trustee
                        28                                                  ####
    Hartman & Hartman
510 West Plumb Lane, Ste. B
   Reno, Nevada 89509
      (775) 324-2800
